19-52926-rbk Doc#39 Filed 04/20/20 Entered 04/20/20 15:05:23 Main Document Pg 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

  In re:                                       §
                                               §
  RIVER ROAD ICE HOUSE LLC                     §       CASE NO. 19-52926-RBK
                                               §                     (Chapter 11)
                                               §
  Debtor                                       §


   DEBTOR’S REPSONSE TO MOTION OF UNITED STATES TRUSTEE TO DISMISS
                                CASE

  TO THE HONORABLE U. S. BANKRUPTCY JUDGE:

         Now comes River Road Ice House LLC., Debtor herein, and files this Response to the
  Motion of the United States Trustee to Dismiss Case (the “Motion”) and would show the Court as
  follows:

           1. Debtor admits the allegation in paragraph 1 of the Motion.

           2. Debtor admits the allegations in paragraph 2 of the Motion.

           3. Debtor admits the allegations in paragraph 3 of the Motion.

           4. Debtor admits the allegation listed in the first three sentences of paragraph 4 of the
              Motion. Debtor denies the allegation in the last sentence. Specifically, Debtor denies
              the its property is currently scheduled for a foreclosure sale.

           5. Debtor denies the allegations in paragraph 5 of the Motion. Debtor has filed the
              operating reports contemporaneously with this Response.

           6. Debtor admits the allegations in paragraph 6 of the Motion.

           7. Debtor denies the allegations in paragraph 7 of the Motion.

           8. Debtor denies the allegations in paragraph 8 of the Motion.

           9. Debtor denies the allegations in paragraph 9 of the Motion.

           10. Debtor denies the allegations in paragraph 10 of the Motion.

           11. Debtor denies the allegations in paragraph 11 of the Motion.
19-52926-rbk Doc#39 Filed 04/20/20 Entered 04/20/20 15:05:23 Main Document Pg 2 of 2




          WHEREFORE, PREMISES CONSIDERED, River Road Ice House LLC. respectfully
  requests the Court enter an order denying the Motion of the United States Trustee to Dismiss Case,
  and for such other and further relief in law and in equity as may be just.

                                                 Respectfully Submitted,

                                                 Villa & White, L.L.P.
                                                 Attorneys at Law
                                                 1100 NW Loop 410 #802
                                                 San Antonio, Texas 78213
                                                 Tel: (210) 225-4500
                                                 Fax: (210) 212-4649

                                                 By:__/s/ Morris E. “Trey” White III
                                                   Morris E. “Trey: White III
                                                   treywhite@villawhite.com
                                                   Texas Bar No. 24003162
                                                    Attorney for Debtor



                                   CERTIFICATE OF SERVICE

         I, Morris E. “Trey” White III, do hereby certify that on April 20, 2020, I mailed a copy of the
  foregoing document to parties listed on the attached matrix in compliance with Bankruptcy Local
  Rule 9013(g), by depositing the same in the United States First Class Mail, postage prepaid:


                                                        /s/ Morris E. “Trey” White III
                                                        Morris E. “Trey” White III
